Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1-14, and 47-52 are pending.
Applicant’s arguments with respect to amended claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed regarding claims 10-14 have been fully considered but they are not persuasive.
Regarding claims 10-14, applicant propose cited prior art Yu does not discloses the claimed features, in particular applicant allege “Yu also discloses that "colors may be viewed ... in a comparison view wherein a first color associated with a current scan and measurement may be displayed side-by-side with at least a second color as selected by the user from data storage" and "a similarity or difference between the first and second colors may be represented with additional data. Yu at [0047], [0055]. However, this generic description from Yu, and indeed all of Yu, does not teach or suggest "displaying a color comparison results window including . . . first and second color values associated with the first and second color samples, and difference color values to indicate the difference in color between the first color sample and the second color sample," as recited by claim 10 (emphases added)” (applicant’s response 4/26/22, page 15).
Examiner respectfully submit that examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention (see MPEP 2111).
Here the claimed color values and difference color values under broadest reasonable interpretation in view of specification are any numeric value being used to allow one to identify or differentiate one color from another, it is noted not only specification of Yu discloses displaying comparison of first and second color in side-by-side window with additional data to represent similarity or difference, fig. 6 e of Yu specifically shows an example wherein L a b color values associated with first and second color are displayed, along with Match percentage and DeltaE difference value representing difference between first and second color sample. Herein the at least the L a b values of first and second color constitute the claimed color values, and at least the Match and the DeltaE value constitute the claimed difference color values. 

    PNG
    media_image1.png
    751
    716
    media_image1.png
    Greyscale

	Therefore, examiner respectfully maintain cited prior art Yu discloses the claimed feature, corresponding claim rejection are maintained and updated. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the user".  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of this office action, “the user” is interpreted as “a user”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 47 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 20120063652 A1 (hereinafter “Chen”), in view of Polwart, US 20140154789 A1 (hereinafter “Polwart”).
Regarding claim 1, Chen discloses a method comprising: 
selecting a first color sample within a first target area in a first image of a first object, the first color sample being a color of a reagent test pad;
(paragraph 3, “Color-based reaction testing, such as urinalysis, is typically performed using “dipsticks,” which are strips of plastic or sturdy paper to which a series of reagent test pads have been affixed, as shown in FIG. 1A. Each reagent test pad on the dipstick 100 is chemically treated with a compound that is known to change color in the presence of particular reactants. For example, in the context of urinalysis, the dipstick 100 will typically include reagent pads for detecting or measuring glucose, bilirubin, ketone (acetoacetic acid), specific gravity, blood, pH, protein, urobilinogen, nitrite and leukocytes in urine.” Paragraphs 8, 9, “Disclosed and claimed herein is a method and electronic user device for performing color-based reaction testing of such biological materials. In one embodiment, the method includes capturing digital image information of an exposed test strip and a reference color chart in an uncalibrated environment. The exposed test strip includes a plurality of test pads and the reference color chart includes a plurality of color blocks arranged in a plurality of test-specific sequences. The method further includes locating first image data within the digital image information corresponding to each of the plurality of test pads, and locating second image data within the digital image information corresponding to each of the plurality of color blocks on the reference color chart. Both the first and second image data includes color information. Thereafter, the method includes matching color information from the first image data to corresponding color information from the second image data, and then generating test results based on that matching operation”, 
paragraphs 21, 36, 47-50, locating, i.e. “selecting” the location of test sample as well as reference samples within captured image for comparison. “Once the image data has been captured, the image data specifically representing the individual test pads on the test strip, as well as the reference color blocks on the reference chart, are then located within the captured image, such as by using an image processing algorithm executing on the electronic user device. “ “Once the image data has been captured, process 300 continues to block 350 of FIG. 3B where the captured image data may be processed. Namely, the image data specifically representing the individual test pads on the exposed test strip, as well as the reference color blocks on the reference chart, must be first located within the captured image by an image processing algorithm of the diagnostic client (block 350). As will be described in more detail below with references to FIGS. 4A-4C, this may be done using a template matching operation in which the captured image data may be compared against a reference in order to identify common patterns or features. Alternatively, a ‘shape location’ algorithm, such as the ‘square algorithm’ included in the OpenCV (Open Source Computer Vision) software package, may be used. In general terms, such ‘shape location’ or similar algorithms are based on analyzing image data for the occurrence of distinct edges or transitions as a way to identify the position of specific features of interest.” See also, fig. 3B, locate image data for test pads and reference color blocks, compare each test pad to corresponding color blocks on reference color chart and generate test result)
selecting a plurality of color samples within a second target area in a second image of a second object, the plurality of color samples being configured to enable interpretation of a urinalysis;
(paragraph 5, “Urinalysis dipsticks, for example, are typically accompanied with a reference color chart, such as chart 110 shown in FIG. 1B, for evaluating test pad color changes following exposure to urine“,
paragraphs 21, 36, 47-50, locating, i.e. “selecting” the location of test sample as well as reference samples within captured image for comparison. “Once the image data has been captured, the image data specifically representing the individual test pads on the test strip, as well as the reference color blocks on the reference chart, are then located within the captured image, such as by using an image processing algorithm executing on the electronic user device. “ “Once the image data has been captured, process 300 continues to block 350 of FIG. 3B where the captured image data may be processed. Namely, the image data specifically representing the individual test pads on the exposed test strip, as well as the reference color blocks on the reference chart, must be first located within the captured image by an image processing algorithm of the diagnostic client (block 350).
with at least one processor (paragraphs 30, 31, “The user device 200 preferably also includes a processor 230 and a camera 240. The camera 240 may be based on CCD technology or Complementary metal-oxide-semiconductor (CMOS) image sensor technology, such as would be the case with the cameras typically equipped on modern day smartphones. Similarly, however, the camera 240 may be based on other known types of image-capturing technology. Finally, the user device 200 is shown as having memory 250 which, among other programs, software modules, data and operating system files, stores a diagnostic software client 260. When the client 260 is loaded from memory 250 and executed by processor 230, it performs one or more aspects of the invention, as more fully detailed below with respect to FIGS. 3A-3B.”), comparing the first color sample against the plurality of color samples to determine at least one of a measure of color difference or a measure of color equivalence between the first color sample of the first object and the plurality of color samples of the second object; and using results of the comparing to interpret the urinalysis by determining test result in a biological fluid being tested (fig. 3B, paragraphs 37-40, blocks 360, 370, compare each test pad to corresponding color blocks on reference color chart and generate test results, “the diagnostic client compares the color data associated with each of the previously-located test pads with the similarly-located color data for the reference color blocks. For example, and as will be described in more detail below with reference to FIGS. 4A-4C”, “The goal of this comparison operation is to identify color matches between the test pads and the corresponding sequences of reference color block. This color matching operation comprises performing a color space analysis on image data—the particularly-identified image data from block 350 above.”, “Based on the comparison operation of block 360, process 300 will generate a set of test results at block 370. That is, the comparison operation of block 360 will effectively identify which of the reference chart's color blocks most closely matches the color of the corresponding dipstick's test pads. Since each of the reference color blocks are associated with a particular test result (e.g., negative, positive, very positive, etc.), as shown for example in FIG. 1B, the test result corresponding to the matching color block may be easily generated (block 370). By way of a non-limiting example, a lookup table stored in memory (e.g., memory 250) that correlates particular color blocks with corresponding test results may be used. Thereafter, process 300 ends”.
Chen only does not specifically outline that the analyte level in the biological fluid being tested is determined. 
Chen specifically discloses, however, that color-based reaction testing such as urinalysis is being performed (paragraphs 2-5), and it is well known, in the field of color reaction testing of biological fluid sample, an analyte level may be determined based on color reaction, such as disclosed by Polwart, which discloses similar method of comparing color of test region exposed to biological sample to reference color to determined test result based on color change indicative of analyte level in biological fluid (paragraphs 68, 69, “The optical density (or colour intensity) of the test line [4] is related to the level of analyte [19] in the sample. In a sandwich assay the optical density may be linearly proportional to the concentration of analyte over a certain range. In a competitive assay the optical density may be inversely proportional to the analyte concentration. The optical density, or some other measurement of colour intensity may be made using an image captured on readily available cameras [3], such as those found integrated into mobile phones, tablet PCs, netbooks, laptop computers and other consumer electronic devices [1]. The image [20] may be processed by software included within the device [1]. The exact steps and sequence of steps necessary to analyse an image [20] from a particular test may vary, but in general are likely to include some, or all of the following: [0070] (1) identify the location and orientation [21] of the test strip/housing [2] in the image [20]. [0071] (2) identify the location of the result region [22] within the test strip/housing. [0072] (3) identify the presence/absence of the control line [18]. [0073] (4) identify the expected location of the test line [4]. [0074] (5) identify the magnitude of the test line [4] if any. [0075] (6) compare the magnitude of the test line [4] to the magnitude of the control line [18], or some other reference point, to calculate the test result on a real or arbitrary scale.”)
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of determining analyte level in biological sample based on color comparison, such as disclosed by Polwart, into the test method of Chen, to constitute method of testing biological sample based on color comparison between color of reagent test pad sample and reference color samples, wherein the test result is generated based on color comparison result indicative of analyte level in the biological fluid (i.e. urine), the result would have been predictable and would allow device of Chen to accurately determine urinalysis result for patient as intended with increased accuracy than manual reading (Chen, paragraph 7).

Regarding claim 47, Chen in view of Polwart discloses the method of claim 1, wherein comparing the first color sample against the plurality of color samples includes identifying a closest matching color in the plurality of color samples to the first color sample (Chen, fig. 3B, paragraphs 37-40, blocks 360, 370, compare each test pad to corresponding color blocks on reference color chart and generate test results, “the diagnostic client compares the color data associated with each of the previously-located test pads with the similarly-located color data for the reference color blocks. For example, and as will be described in more detail below with reference to FIGS. 4A-4C”, “The goal of this comparison operation is to identify color matches between the test pads and the corresponding sequences of reference color block. This color matching operation comprises performing a color space analysis on image data—the particularly-identified image data from block 350 above.”, “Based on the comparison operation of block 360, process 300 will generate a set of test results at block 370. That is, the comparison operation of block 360 will effectively identify which of the reference chart's color blocks most closely matches the color of the corresponding dipstick's test pads. Since each of the reference color blocks are associated with a particular test result (e.g., negative, positive, very positive, etc.), as shown for example in FIG. 1B, the test result corresponding to the matching color block may be easily generated (block 370). By way of a non-limiting example, a lookup table stored in memory (e.g., memory 250) that correlates particular color blocks with corresponding test results may be used. Thereafter, process 300 ends”).

Regarding claim 49, Chen in view of Polwart discloses the method of claim 1, wherein the first color sample and the plurality of color samples are illuminated in the same lighting conditions (Chen, paragraphs 34, 35, test strip containing first color sample and reference chart comprising plurality of color samples may be captured together, i.e. under same lighting condition).

Claims 2 and 48  are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Polwart, as applied to claim 1 above, and further in view of Kono et al, 20040196371 A1 (hereinafter "Kono").
Regarding claim 2, Chen in view of Polwart discloses the method of claim 1. 
Chen in view of Polwart does not disclose in particular wherein the first image and second image are displayed in a display device, and wherein the display device is a part of a head-mounted display device. 
However, the concept of capturing image of object and displaying object in head-mounted display device is known in the art, such as disclosed by Kono, which discloses a head mounted device with color image extraction unit and display wherein target object viewed by user (fig. 1, head mounted device, “image extraction device photographs a nearby object OB grasped by the cameraman P by means of the color video camera, extracts an image of the nearby object OB (object image) from the color moving image thus obtained, and causes the display unit 103 to display this object image as a moving image.”)
Examining references individually, Chen in view of Polwart discloses selecting, and comparing color captured from object of interest (see analysis in rejection of claim 1, capturing test sample with color reference chart together and performing color comparison), but does not disclose that the object of interest is being displayed. Kono discloses capturing object of interest via head mounted device, and displaying captured image of object of interest, but does not disclose selecting and comparing color (Kono, paragraph 27, 28, color video camera, paragraph 48, 50, displaying target object captured). Both Chen in view of Polwart and Kono discloses the concept of allowing user to: focus on an object of interest and capturing (at least) color of the interested object. Chen in view of Polwart contain a "base” process of scanning in color from target object and comparing selected color, Kono contain known device of head mounted display that captures color image of target object and display image of object in display; Chen in view of Polwart’s known technique of extract and comparing color of selected object would have been recognized by one of skill in the art as applicable to the head mounted device of Kono, it would have been obvious for one of ordinary skill in the art to apply Chen in view of Polwart’s known technique of extract and comparing color of user interested object (reagent test pad and reference chart) to the known head mounted device of Kono which capture and display image of the same interested object, the result would have been predictable and would constitute wherein the first image and second image are displayed in a display device, and wherein the display device is a part of a head-mounted display device. The combination achieve the predictable result of allowing user to perform color reaction test of biological sample while providing benefit of allowing user to view target object in device mounted to head and provide improved user experience.

Regarding claim 48, Chen in view of Polwart discloses the method of claim 1.
Chen in view of Polwart does not disclose in particular wherein the selection of the first color sample and the selection of the plurality of color samples are performed using a heads-mounted display device.
However, the concept of capturing image of object and displaying object in head-mounted display device is known in the art, such as disclosed by Kono, which discloses a head mounted device with color image extraction unit and display wherein target object viewed by user (fig. 1, head mounted device, “image extraction device photographs a nearby object OB grasped by the cameraman P by means of the color video camera, extracts an image of the nearby object OB (object image) from the color moving image thus obtained, and causes the display unit 103 to display this object image as a moving image.”)
Examining references individually, Chen in view of Polwart discloses selecting, and comparing color captured from object of interest (see analysis in rejection of claim 1, capturing test sample with color reference chart together and performing color comparison), but does not disclose that the object of interest is being viewed, selected (within field of view) and displayed in head mounted device. Kono discloses selecting object of interest by capturing object of interest via head-mounted device, and displaying captured image of object of interest, but does not disclose comparing color (Kono, paragraph 27, 28, color video camera, paragraph 48, 50, displaying target object captured). Both Chen in view of Polwart and Kono discloses the concept of allowing user to: focus on an object of interest and capturing (at least) color of the interested object. Chen in view of Polwart contain a "base” process of scanning in color from target object and comparing selected color, Kono contain known device of head mounted display that captures color image of target object and display image of object in display; Chen in view of Polwart’s known technique of extract and comparing color of selected object would have been recognized by one of skill in the art as applicable to the head mounted device of Kono, it would have been obvious for one of ordinary skill in the art to apply Chen in view of Polwart’s known technique of extract and comparing color of user interested object (reagent test pad and reference chart) to the known head mounted device of Kono which capture and display image of the same interested object, the result would have been predictable and would constitute wherein the selection of the first color sample and the selection of the plurality of color samples are performed using a heads-mounted display device. The combination achieve the predictable result of allowing user to perform color reaction test of biological sample while providing benefit of allowing user to view target object in device mounted to head and provide improved user experience. 
 
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Polwart, as applied to claim 1 above, and further in view of Yu et al, US 20150296189 A1 (hereinafter “Yu”)
Regarding claim 3, Chen in view of Polwart discloses the method of claim 1, wherein the results are displayed in a display device (Chen, paragraph 41, “once generated the test results may be provided to the user, and it should further be appreciated that such test results may be provided in any form, including printed or displayed”).
Chen in view of Polwart does not disclose in particular the specific format of displaying test result, wherein the displayed results include: the first color sample, a first color name, and first color values associated with the first color sample; the second color sample, a second color name., and second color values associated with the second color sample; and difference color values to indicate the measure of color difference between the first color sample and the second color sample.
In similar field of performing comparison of selected colors, Yu discloses a method comprising: selecting a first color sample within a target area in a first object; selecting a second color sample within a target area in a second object (fig. 1-4, paragraphs 28-40 of Yu discloses a color sensing device 12 coupled to display device 18, the color sensing device comprising color sensor with photodiode that may be used to scan any object, fig. 5, paragraph 53, wherein the color sensing may be used to scan color from any object, the color of object being extracted and stored, fig. 5, 6c, paragraphs 45, 52, history of color of scanned objects saved and may be optionally selected, hence the device may be used scan multiple object and save multiple scanned colors) with a processor (paragraph 59, processor), comparing the first color sample against the second color sample to determine a measure of color difference or a measure of color equivalence between the first color sample of the first object and the second color sample of the second object; and displaying the results of the comparing to a user in the display device (fig. 5, 6c, 6d, 6e, paragraphs 45-47, 54, 55, “A value 643 representing a similarity or difference between the first and second colors 641, 642 may be generated by the system”), wherein the results are displayed in a display device where the displayed result include: the first color sample and first color values associated with the first color sample; the second color sample and second color values associated with the second color sample; and difference color values to indicate the measure of color difference between the first color sample and the second color sample (see Yu, fig. 6e, displayed comparison result with color samples, color values, color differences (’DeltaE') and equivalence (‘Match’) value, paragraph 47, “a similarity or difference between the first and second colors may be represented with additional data in a number of forms which may in various embodiments be user-selectable”).
In addition, Yu further discloses the concept of displaying color names associated with color (fig. 6c, scanned color with color names, paragraph 45, “The identifiers may be associated with historical results associated with the user or predefined colors and associated characteristics for appropriate comparison with current observed results.”)
It would have been obvious to one of ordinary skill in the art at time of filing to incorporate the concept of displaying color comparison result in detailed format including color sample, color name, color values, and color equivalence/difference, such as disclosed by Yu, into the method of Chen in view of Polwart such that color image/sample, identifier/name, value, and equivalence/difference are displayed for colors under comparison, to constitute wherein the displayed results include: the first color sample, a first color name, and first color values associated with the first color sample; the second color sample, a second color name., and second color values associated with the second color sample; and difference color values to indicate the measure of color difference between the first color sample and the second color sample, the result would have been predictable and would provide the benefit of providing user of display device detailed information regarding color comparison with informative result and improved visualization. 

Regarding claim 4, Chen in view of Polwart discloses the method of claim 1, wherein the results are displayed in a display device (Chen, paragraph 41, “once generated the test results may be provided to the user, and it should further be appreciated that such test results may be provided in any form, including printed or displayed”).
Chen in view of Polwart does not disclose in particular the specific format of displaying test result, wherein the displayed results include: the first color sample, a first color name, and first color values associated with the first color sample; the second color sample, a second color name., and second color values associated with the second color sample; and equivalence color values to indicate the measure of color equivalence between the first color sample and the second color sample.
In similar field of performing comparison of selected colors, Yu discloses a method comprising: selecting a first color sample within a target area in a first object; selecting a second color sample within a target area in a second object (fig. 1-4, paragraphs 28-40 of Yu discloses a color sensing device 12 coupled to display device 18, the color sensing device comprising color sensor with photodiode that may be used to scan any object, fig. 5, paragraph 53, wherein the color sensing may be used to scan color from any object, the color of object being extracted and stored, fig. 5, 6c, paragraphs 45, 52, history of color of scanned objects saved and may be optionally selected, hence the device may be used scan multiple object and save multiple scanned colors) with a processor (paragraph 59, processor), comparing the first color sample against the second color sample to determine a measure of color difference or a measure of color equivalence between the first color sample of the first object and the second color sample of the second object; and displaying the results of the comparing to a user in the display device (fig. 5, 6c, 6d, 6e, paragraphs 45-47, 54, 55, “A value 643 representing a similarity or difference between the first and second colors 641, 642 may be generated by the system”), wherein the results are displayed in a display device where the displayed result include: the first color sample and first color values associated with the first color sample; the second color sample and second color values associated with the second color sample; and equivalence color values to indicate the measure of color equivalence between the first color sample and the second color sample (see Yu, fig. 6e, displayed comparison result with color samples, color values, color differences (’DeltaE') and equivalence (‘Match’) value, paragraph 47, “a similarity or difference between the first and second colors may be represented with additional data in a number of forms which may in various embodiments be user-selectable”).
In addition, Yu further discloses the concept of displaying color names associated with color (fig. 6c, scanned color with color names, paragraph 45, “The identifiers may be associated with historical results associated with the user or predefined colors and associated characteristics for appropriate comparison with current observed results.”)
It would have been obvious to one of ordinary skill in the art at time of filing to incorporate the concept of displaying color comparison result in detailed format including color sample, color name, color values, and color equivalence/difference, such as disclosed by Yu, into the method of Chen in view of Polwart, such that color image/sample, identifier/name, value, and equivalence/difference are displayed for colors under comparison, to constitute wherein the displayed results include: the first color sample, a first color name, and first color values associated with the first color sample; the second color sample, a second color name., and second color values associated with the second color sample; and equivalence color values to indicate the measure of color equivalence between the first color sample and the second color sample, the result would have been predictable and would provide the benefit of providing user of display device detailed information regarding color comparison with informative result and improved visualization. 

Regarding claim 5, Chen discloses a method comprising: 
selecting a first color sample in a first image of a first object,
selecting a plurality of color samples having a plurality of different colors as a selected set of colors, the plurality of different colors being configured to enable interpretation of a urinalysis; 
(paragraph 5, “Urinalysis dipsticks, for example, are typically accompanied with a reference color chart, such as chart 110 shown in FIG. 1B, for evaluating test pad color changes following exposure to urine“,
paragraphs 8, 9, “Disclosed and claimed herein is a method and electronic user device for performing color-based reaction testing of such biological materials. In one embodiment, the method includes capturing digital image information of an exposed test strip and a reference color chart in an uncalibrated environment. The exposed test strip includes a plurality of test pads and the reference color chart includes a plurality of color blocks arranged in a plurality of test-specific sequences. The method further includes locating first image data within the digital image information corresponding to each of the plurality of test pads, and locating second image data within the digital image information corresponding to each of the plurality of color blocks on the reference color chart. Both the first and second image data includes color information. Thereafter, the method includes matching color information from the first image data to corresponding color information from the second image data, and then generating test results based on that matching operation”, 
paragraphs 21, 36, 37, 47-50, locating, i.e. “selecting” the location of test sample as well as reference samples within captured image for comparison. “Once the image data has been captured, the image data specifically representing the individual test pads on the test strip, as well as the reference color blocks on the reference chart, are then located within the captured image, such as by using an image processing algorithm executing on the electronic user device. “ “Once the image data has been captured, process 300 continues to block 350 of FIG. 3B where the captured image data may be processed. Namely, the image data specifically representing the individual test pads on the exposed test strip, as well as the reference color blocks on the reference chart, must be first located within the captured image by an image processing algorithm of the diagnostic client (block 350). As will be described in more detail below with references to FIGS. 4A-4C, this may be done using a template matching operation in which the captured image data may be compared against a reference in order to identify common patterns or features. Alternatively, a ‘shape location’ algorithm, such as the ‘square algorithm’ included in the OpenCV (Open Source Computer Vision) software package, may be used. In general terms, such ‘shape location’ or similar algorithms are based on analyzing image data for the occurrence of distinct edges or transitions as a way to identify the position of specific features of interest.” “each test pad will have an associated test-specific sequence of color blocks on the reference chart organized in either a row or column. This test-specific sequence of color blocks includes all of the possible different colors that the reagent on the test pad is chemically capable of producing when exposed to reactants. Therefore, a given test pad need only be compared with this corresponding test-specific sequence of color blocks” – hence the test-specific sequence is selected as the claimed selected set of colors, See also, fig. 3B, locate image data for test pads and reference color blocks, compare each test pad to corresponding color blocks on reference color chart and generate test result)
with at least one processor (paragraphs 30, 31, “The user device 200 preferably also includes a processor 230 and a camera 240. The camera 240 may be based on CCD technology or Complementary metal-oxide-semiconductor (CMOS) image sensor technology, such as would be the case with the cameras typically equipped on modern day smartphones. Similarly, however, the camera 240 may be based on other known types of image-capturing technology. Finally, the user device 200 is shown as having memory 250 which, among other programs, software modules, data and operating system files, stores a diagnostic software client 260. When the client 260 is loaded from memory 250 and executed by processor 230, it performs one or more aspects of the invention, as more fully detailed below with respect to FIGS. 3A-3B”), comparing color of the first color sample against the plurality of different colors of the selected set of colors to determine a closest match color sample of color in the selected set of colors; and using results of the color comparison to interpret the urinalysis by determining test result in a biological fluid being tested.
(fig. 3B, paragraphs 37-40, blocks 360, 370, compare each test pad to corresponding color blocks on reference color chart and generate test results, “the diagnostic client compares the color data associated with each of the previously-located test pads with the similarly-located color data for the reference color blocks. For example, and as will be described in more detail below with reference to FIGS. 4A-4C”, “The goal of this comparison operation is to identify color matches between the test pads and the corresponding sequences of reference color block. This color matching operation comprises performing a color space analysis on image data—the particularly-identified image data from block 350 above.”, “Based on the comparison operation of block 360, process 300 will generate a set of test results at block 370. That is, the comparison operation of block 360 will effectively identify which of the reference chart's color blocks most closely matches the color of the corresponding dipstick's test pads. Since each of the reference color blocks are associated with a particular test result (e.g., negative, positive, very positive, etc.), as shown for example in FIG. 1B, the test result corresponding to the matching color block may be easily generated (block 370). By way of a non-limiting example, a lookup table stored in memory (e.g., memory 250) that correlates particular color blocks with corresponding test results may be used. Thereafter, process 300 ends”.)
Chen only does not specifically outline that the analyte level in the biological fluid being tested is determined. 
Chen specifically discloses, however, that color-based reaction testing such as urinalysis is being performed (paragraphs 2-5), and it is well known, in the field of color reaction testing of biological fluid sample, an analyte level may be determined based on color reaction, such as disclosed by Polwart, which discloses similar method of comparing color of test region exposed to biological sample to reference color to determined test result based on color change indicative of analyte level in biological fluid (paragraphs 68, 69, “The optical density (or colour intensity) of the test line [4] is related to the level of analyte [19] in the sample. In a sandwich assay the optical density may be linearly proportional to the concentration of analyte over a certain range. In a competitive assay the optical density may be inversely proportional to the analyte concentration. The optical density, or some other measurement of colour intensity may be made using an image captured on readily available cameras [3], such as those found integrated into mobile phones, tablet PCs, netbooks, laptop computers and other consumer electronic devices [1]. The image [20] may be processed by software included within the device [1]. The exact steps and sequence of steps necessary to analyse an image [20] from a particular test may vary, but in general are likely to include some, or all of the following: [0070] (1) identify the location and orientation [21] of the test strip/housing [2] in the image [20]. [0071] (2) identify the location of the result region [22] within the test strip/housing. [0072] (3) identify the presence/absence of the control line [18]. [0073] (4) identify the expected location of the test line [4]. [0074] (5) identify the magnitude of the test line [4] if any. [0075] (6) compare the magnitude of the test line [4] to the magnitude of the control line [18], or some other reference point, to calculate the test result on a real or arbitrary scale.”)
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of determining analyte level in biological sample based on color comparison, such as disclosed by Polwart, into the test method of Chen, to constitute method of testing biological sample based on color comparison between color of reagent test pad sample and reference color samples, wherein the test result is generated based on color comparison result indicative of analyte level in the biological fluid (i.e. urine), the result would have been predictable and would allow device of Chen to accurately determine urinalysis result for patient as intended with increased accuracy than manual reading (Chen, paragraph 7).
Chen in view Polwart does not specifically outline that test result include measure a color difference between the color of the first color sample and the color of the closest match color sample.
In similar field of performing comparison of selected colors, Yu discloses a method comprising: selecting a first color sample within a target area in a first object; selecting a second color sample within a target area in a second object (fig. 1-4, paragraphs 28-40 of Yu discloses a color sensing device 12 coupled to display device 18, the color sensing device comprising color sensor with photodiode that may be used to scan any object, fig. 5, paragraph 53, wherein the color sensing may be used to scan color from any object, the color of object being extracted and stored, fig. 5, 6c, paragraphs 45, 52, history of color of scanned objects saved and may be optionally selected, hence the device may be used scan multiple object and save multiple scanned colors) with a processor (paragraph 59, processor), comparing the first color sample against the second color sample to determine a measure of color difference or a measure of color equivalence between the first color sample of the first object and the second color sample of the second object; and displaying the results of the comparing to a user in the display device (fig. 5, 6c, 6d, 6e, paragraphs 45-47, 54, 55, “A value 643 representing a similarity or difference between the first and second colors 641, 642 may be generated by the system”), wherein the results are displayed in a display device where the displayed result include: the first color sample and first color values associated with the first color sample; the second color sample and second color values associated with the second color sample; and difference color values to indicate the measure of color difference between the first color sample and the second color sample (see Yu, fig. 6e, displayed comparison result with color samples, color values, color differences (’DeltaE') and equivalence (‘Match’) value, paragraph 47, “a similarity or difference between the first and second colors may be represented with additional data in a number of forms which may in various embodiments be user-selectable”).
Chen in view of Polwart discloses the color comparison test wherein colors are compared to identify closest matching color from reference chart captured to color of test sample. Chen in view of Polwart only does not specifically outline a measurement of color difference between test color sample (i.e. first color) and the closest matching color are measure and displayed. It is noted, in order to determined a closest matching color from a set of colors to a first color being compared, it is required that color difference among different color at somehow measured or calculated. Yu further specifically discloses measuring color differences between color being compared and display the different in comparison result. It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of measure difference in color value and displaying color difference result, such as disclosed by Yu, into the color comparison method of Chen in view of Polwart, such that difference color value to indicate the measure of color difference between the test sample color and closest matching reference color are measure and displayed, to constitute measure a color difference between the color of the first color sample and the color of the closest match color sample, the result would have been predictable and would provide the benefit of providing user of display device detailed information regarding color comparison with informative result and improved visualization.

Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Polwart and Yu, as applied to claim 5 above, and further in view of Kono.
Regarding claim 6, Chen in view of Polwart and Yu discloses the method of claim 5. 
Chen in view of Polwart and Yu does not disclose in particular wherein the first image is displayed in a display device, and wherein the display device is a part of a head-mounted display device. 
However, the concept of capturing image of object and displaying object in head-mounted display device is known in the art, such as disclosed by Kono, which discloses a head mounted device with color image extraction unit and display wherein target object viewed by user (fig. 1, head mounted device, “image extraction device photographs a nearby object OB grasped by the cameraman P by means of the color video camera, extracts an image of the nearby object OB (object image) from the color moving image thus obtained, and causes the display unit 103 to display this object image as a moving image.”)
Examining references individually, Chen in view of Polwart discloses selecting, and comparing color captured from object of interest (see analysis in rejection of claim 1, capturing test sample with color reference chart together and performing color comparison), but does not disclose that the object of interest is being displayed. Kono discloses capturing object of interest via head mounted device, and displaying captured image of object of interest, but does not disclose selecting and comparing color (Kono, paragraph 27, 28, color video camera, paragraph 48, 50, displaying target object captured). Both Chen in view of Polwart and Kono discloses the concept of allowing user to: focus on an object of interest and capturing (at least) color of the interested object. Chen in view of Polwart contain a "base” process of scanning in color from target object and comparing selected color, Kono contain known device of head mounted display that captures color image of target object and display image of object in display; Chen in view of Polwart’s known technique of extract and comparing color of selected object would have been recognized by one of skill in the art as applicable to the head mounted device of Kono, it would have been obvious for one of ordinary skill in the art to apply Chen in view of Polwart’s known technique of extract and comparing color of user interested object (reagent test pad and reference chart) to the known head mounted device of Kono which capture and display image of the same interested object, the result would have been predictable and would constitute wherein the first image is displayed in a display device, and wherein the display device is a part of a head-mounted display device. The combination achieve the predictable result of allowing user to perform color reaction test of biological sample while providing benefit of allowing user to view target object in device mounted to head and provide improved user experience.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Polwart and Yu, as applied to claim 5 above, and further in view of Yacoob et al., US 20130033590 A1 (hereinafter “Yacoob”), and Masuda et al., US 20050110797 A1 (hereinafter “Masuda”).
 Regarding claim 7, Chen in view of Polwart and Yu discloses the method of claim 5, wherein the results are displayed to the user in a display device (Chen, paragraph 41, “once generated the test results may be provided to the user, and it should further be appreciated that such test results may be provided in any form, including printed or displayed”).
Chen in view of Polwart and Yu does not disclose in particular the specific format of displaying test result, wherein the displayed results include:
the first color sample, a first color name, and first color values associated with the first color sample;
the plurality of color samples including the closest match color sample;
a second color name and second RGB color values associated with the closest match color sample; and 
difference RGB color values to indicate the color difference between the first color sample and the closest match color sample. 
In similar field of comparing color sample to a plurality of color to find closest matching color, Yacoob discloses a method comprising: selecting a first color sample under a target in a first image of a first object displayed in a display device (paragraph 6, the invention makes use of a camera feed (ex. one often found on smart devices such as mobile phones, tablets or any other device) to provide a real-time view of the calculated skin color and the best matching cosmetics product displayed alongside the camera feed, paragraph 10, FIG. 1a shows the live camera feed from an input device. The cross-hairs define the size and region of the target window. This variable-sized window can be identified by cross-hairs, a box, by any other geometric shape or means, or can be hidden from the user all-together. See fig. 1a, a first color from an image shown in display from camera feed is selected under crosshair, paragraph 11, FIG. 1b shows the calculated skin color within the target window of the camera feed); 
providing a plurality of color samples having a plurality of different colors as a selected set of colors (paragraph 12, FIG. 1c is a view of the palette of possible products. There can be many embodiments. This one displays the range of all possible product colors with the one that is nearest to the current skin color being highlighted. Other embodiments could show the product names, model numbers, labels, images or any other meaningful identifiers, herein the plurality of colors of the product set provided is the selected set of colors); with a processor, comparing color of the first color sample against the plurality of different colors of the selected set of colors to determine a closest match color sample of color in the selected set of colors and measure a color difference between the color of the first color sample and the color of the closest match color sample (paragraph 8, formula for calculating color distance between each product color and the claimed first color, the product color with minimum Euclidean distance to the skin color, as the closest match, is determined, paragraph 13, result of calculation is displayed as product with closest color to selected skin color, as the calculation is automatically performed by the displayed device with display, it is required that there is a processor capable to perform the aforementioned calculation); and displaying the results of the color comparison to a user in the display device (paragraph 13, FIG. 1d shows the closest product to the calculated skin color and can also display the product name, model number, label, image or any other meaningful identifier, in fig. 1d, the closest product color is shown in figure and displayed on display), wherein the results displayed to the user in the display device include the first color sample (fig. 1b, paragraph 11, displaying on the display the first color sample used for comparison), the plurality of color samples including the closest match color sample (Yacoob, fig. 1c, 1d, paragraphs 12, 13, the plurality of colors and the closest color of matching product from the plurality of color is highlighted and shown on display), wherein the closest match color sample is calculated via calculating difference in RGB color values (paragraph 8, formula for calculating color distances in RGB, i.e. red, green and blue color components, p=mini=0 n{√{square root over ((r s −r pi)2+(g s −g pi)2+(b s −b pi)2)}{square root over ((r s −r pi)2+(g s −g pi)2+(b s −b pi)2)}{square root over ((r s −r pi)2+(g s −g pi)2+(b s −b pi)2)}}).
It would have been obvious to one of ordinary skill in the art at time of filing to incorporate the concept of calculating color difference between first color sample and plurality of colors in color set based on difference in RGB color values, and displaying color comparison result in detailed format including first color sample, plurality of colors from color set to be compared with, such as disclosed by Yacoob, into the method of Chen in view of Polwart, to constitute wherein the results displayed to the user in the display device include the first color sample, the plurality of color samples including the closest match color sample, as regardless of whether color difference are calculated in RGB color values or other color values, the predictable result of allowing determination of closest color matching the color of test sample would have been the same while accomplishing the intended goal of perform biological sample test. In addition, providing result with displayed first color as well as color set for comparison provide the benefit of providing user of display device detailed information regarding color comparison with informative result and improved visualization.
Chen in view of Polwart, Yu, and Yacoob does not disclose in particular displaying result include color names and RGB color values of the colors, that is, displaying a first color name and first color values associated with the first color sample; a second color name and second RGB color values associated with the closest match color sample; and difference RGB color values to indicate the color difference between the first color sample and the closest match color sample.
However, the concept of displaying color names and difference in RGB color values in color comparison result is known in the art, such as disclosed by Masuda, which discloses a method to compare colors via computing device to find closest matching color paint from a plurality of colors to a color sample via comparing RGB values and differences (see fig. 1, process to read color from image picture and to search for closest matching color paint, paragraphs 39-43, method of acquiring RGB values of specific region having specific colors from input image, “It is possible to read numerical values of RGB values by decimal notation of 0-255 or hexadecimal notation of 00-FF. When RGB values of a paint color stored in a color library to be described later shown by decimal notation, it is preferable to read the color information on a specific region through decimal notation.”, paragraphs 48-62, process of obtaining RGB values of plurality colors in color library of paint colors and comparing RGB values difference to obtain closest match, “the distance between the RGB values of the specific region in the computer graphics picture and the RGB values of the paint color is .DELTA.RGB=sqrt(.DELTA.R{circumflex over ( )}2+.DELTA.G{circumflex over ( )}2+.DELTA.B{circumflex over ( )}2) when assuming RGB values as Ri, Gi, Bi (i=image) and Rm, Gm, Bm (m=measure). In this case, .DELTA.R=Ri-Rm, .DELTA.G=Gi-Gm, and .DELTA.B=Bi-Bm are shown. The distance .DELTA.RGB is hereafter referred to as "RGB color difference".”) wherein it is taught color names, RGB values, and RGB value difference may be displayed (paragraph 63, “it is possible to display not only the name of a paint color but also the color measurement value, RGB values, RGB color difference, and computer graphic of the paint color and the formulation (type and quantity of color material) preparing the paint color.”)
It would have been obvious to one of ordinary skill in the art at time of filing to incorporate the concept of displaying color name, RGB values, and RGB color difference for colors in comparison operation, such as disclosed by Masuda, into the method of comparing colors as disclosed by Chen in view of Polwart, Yu, and Yacoob, such that color names and RGB values for the first color and the closest matching color, as well as the comparison result color difference is displayed, the result would have been predictable and would result in displaying a first color name and first color values associated with the first color sample; a second color name and second RGB color values associated with the closest match color sample; and difference RGB color values to indicate the color difference between the first color sample and the closest match color sample, and would achieve the benefit of providing user with clear identification of color and more informative display to the user. 

Regarding claim 8, Chen in view of Polwart, Yu, Yacoob and Masuda discloses the method of claim 7.
The combination as made in rejection of claim 7 does not address in particular, wherein the results displayed in the display device include an emphasis to emphasize the closest match color sample in the plurality of color samples.
Yacoob discloses, however, a result presentation method wherein the closest matching color sample are emphasized and displayed on display device (Yacoob, paragraph 12, “This one displays the range of all possible product colors with the one that is nearest to the current skin color being highlighted”, fig. 1d, emphasizing closest matching sample by displaying closest matching sample in separate image).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of emphasizing closest match color sample in color comparison result, such as disclosed by Yu, into the color comparison method of Chen in view of Polwart, Yu, Yacoob, and Masuda, to constitute wherein the results displayed in the display device include an emphasis to emphasize the closest match color sample in the plurality of color samples, in order to achieve the benefit of providing clear identification of test result to user of display device with improved visualization.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Polwart, Yu, Yacoob, and Masuda, as applied in rejection of claim 8 above, and in further view of Osumi et al., US 20070024877 A1 (hereinafter “Osumi”).
Regarding claim 9, Chen in view of Polwart, Yu, Yacoob, and Masuda discloses the method of claim 8.
Chen in view of Polwart, Yu, Yacoob, and Masuda does not discloses wherein the emphasis includes at least one of a color ring around the closest match color sample or a bulls eye around the closest match color sample. That is, while displaying emphasizing the closest color via highlighting it, Chen in view of Polwart, Yu, Yacoob, and Masuda does not disclose in particular the highlighting is instead marked via a color ring or bulls eye.
In similar field of endeavor of marking color, Osumi discloses that color of interest may be marked via a cross hair (i.e. bulls eye or center of target) on display (paragraph 187, “When the position specification signal is detected, position determining means 133 is activated to specify the cross display point 132 (one pixel) of the crosshair cursor 131 as "point of interesting color name".).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of marking color of interest via bulls eye instead of highlight, such as disclosed by Osumi, into the method of Chen in view of Polwart, Yu, Yacoob, and Masuda, such that the closest color sample of Chen in view of Polwart, Yu, Yacoob, and Masuda is marked with bulls eye instead of highlighting, to constitute wherein the emphasis device is one of a color ring around the closest match color sample or a bulls eye around the closest match color sample, such is replacement of a known element with another known element to yield predictable result, the predictable result of marking closest color among plurality of colors would have been the same.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Kono.
Regarding claim 10, Yu discloses an apparatus comprising:
a display device displaying a color comparison results window including a first color sample within a target area of a first object, a second color sample within a target area of a second object, first and second color names associated with the first and second color samples, first and second color values associated with the first and second color samples, and difference color values to indicate a difference in color between the first color sample and the second color sample (fig. 1-4, paragraphs 28-40 of Yu discloses a color sensing device 12 coupled to display device 18, the color sensing device comprising color sensor with photodiode that may be used to scan any object, fig. 5, paragraph 53, wherein the color sensing may be used to scan color from any object, the color of object being extracted and stored, fig. 5, 6c, paragraphs 45, 52, history of color of scanned objects saved and may be optionally selected, hence the device may be used scan multiple object and save multiple scanned colors, fig. 6e, displayed comparison result with color samples, color values, color differences and equivalence value, paragraph 47, “a similarity or difference between the first and second colors may be represented with additional data in a number of forms which may in various embodiments be user-selectable”).
Yu does not specifically disclose in Yu fig. 6e that first color name and second color name are also displayed in comparison results.
However, Yu discloses the concept of displaying color names associated with color (fig. 6c, scanned color with color names, paragraph 45, “The identifiers may be associated with historical results associated with the user or predefined colors and associated characteristics for appropriate comparison with current observed results.”)
It would have been obvious to one of ordinary skill in the art at time of filing to incorporate the concept of displaying color name of color, such as disclosed by Yu, into the color comparison result of Yu, to further include displaying of color name of color compared in display result, to constitute that first color name and second color name are also displayed in comparison results, in order to achieve the benefit of providing user with clear identification of color and more informative display to the user. 
Yu does not disclose in particular that the display device is a head-mounted display device.
However, the concept of capturing image of object and displaying object in head-mounted display device is known in the art, such as disclosed by Kono, which discloses a head mounted device with color image extraction unit and display wherein target object viewed by user (fig. 1, head mounted device, “image extraction device photographs a nearby object OB grasped by the cameraman P by means of the color video camera, extracts an image of the nearby object OB (object image) from the color moving image thus obtained, and causes the display unit 103 to display this object image as a moving image.”)
Yu contain a "base” process of scanning in color from target object and comparing of two selected color, Kono contain known device of head mounted display that captures color image of target object and display object in display; Yu’s known technique of extract and comparing color of selected object would have recognized by one of skill in the art as applicable to the head mounted device of Kono to constitute an apparatus comprising a display device in a head-mounted display device displaying a color comparison results window including a first color sample within a target area of a first object, a second color sample within a target area of a second object, first and second color names associated with the first and second color samples, first and second color values associated with the first and second color samples, and difference color values to indicate the difference in color between the first color sample and the second color sample, in order to achieve the predictable result of allowing user to compare selected colors from target objects while providing benefit of allowing user to view target object in device mounted to head and provide improved user experience. Hence, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of filing. 

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Kono, as applied in rejection of claim 10 above, and in further view of English et al., US 20140225814 A1 (hereinafter “English”) and Tsunoda, US 20160277656 A1 (hereinafter “Tsunoda”).
Regarding claims 11-13, Yu in view of Kono discloses the apparatus of claim 10.
The combination of Yu in view of Kono discloses that user may target displayed object in head-mounted display device to scan in color to be analyzed (see analysis made in rejection of claim 10).
Yu in view of Kono does not disclose in particular:
wherein the display device in the head-mounted display device further displays a first color selection window including a target, the first object under the target, and user interface text informing a user regarding the selection of the first color sample within the target area of the first object (from claim 11);
wherein the display device in the head-mounted display device further displays a second color selection window including the target, the second object under the target, and user interface text informing the user regarding the selection of the second color sample within the target area of the second object (from claim 12), and
wherein the target is a sight of a bulls eye or a cross-hair (from claim 13).
In similar field of endeavor of head-mounted device, English discloses the concept of displaying cross-hair in head mounted device, and enabling user to view object through head-mounted device and select target object with cross-hair displayed (paragraph 64, “in the center of the field of view is a `cross hairs` reticle acting as a visual guide for the user, then when the user moves the HMD to align the cross-hairs on the display to one of the icons, and holds the reticle at that spot for some amount of time (e.g., 1 second), additional information about that specific peak may be displayed.  For example, a label 901 may be displayed including information and metadata about Marker C, or an application menu 902 presenting options for choosing information, directions, current weather may be provided.  In some embodiments, alternative or in addition to displaying additional information of the geo-located objects, commands may be sent in response to selection of a geo-located object by the user.”).
It would have been obvious to one of ordinary skill in the art at the time of invention to incorporate the using of cross-hair target in head-mounted device to allow user to align target object with cross-hair, such as disclosed by English, into the device of Yu in view of Kono, to constitute color selection windows for the first color and the second color respectively, the color selection windows including the target, wherein the target is a sight of bulls eye for a cross-hair, for the benefit of improved selection accuracy while achieving the predictable result of allowing user to select object to perform color comparison.
Yu in view of Kono and English does not disclose in particular wherein the display device further displays: “a first color selection window including a target, the first object under the target, and user interface text informing the user regarding the selection of the first color sample within the target area of the first object;” and “a second color selection window including the target, the second object under the target, and user interface text informing the user regarding the selection of the second color sample within the target area of the second object.”  Yu in view of Kono and English does disclose the ‘object under the target’, that is, aligning objected to be selected with the cross-hair, i.e. ‘target’ (see analysis of combination of Yu, Kono and English above), Yu in view of Kono and English only does not disclose in particular “user interface text informing the user regarding the selection of the first color sample within the target area of the first object”, and “user interface text informing the user regarding the selection of the second color sample within the target area of the second object.” That is, Yu in view of Kono and English does not disclose the concept of: providing indication to user to prompt user to select desired target. 
The concept of prompting user to instruct user to select desired target, however, is known in the art, such as disclosed by Tsunoda, which discloses displaying text in window prompting user to selected desired target color (paragraph 101, message on color selection window 106 may prompt a user to select the main color of a subject).
It would have been obvious to one of ordinary skill in the art at the time filing to incorporate the concept of prompting user to instruct user to select desired target, such as disclosed by Tsunoda, into the device of Yu in view of Kono and English, such that the user is prompted in selection window with text that instruct user to select the desired target (in Yu's case, the target being color sample from target object to be analyzed), to constitute “a first color selection window including a target, the first object under the target, and user interface text informing the user regarding the selection of the first color sample within the target area of the first object;” and “a second color selection window including the target, the second object under the target, and user interface text informing the user regarding the selection of the second color sample within the target area of the second object”, in order to provide the benefit of clear user feedback and improved user experience, while achieving the predictable result of allowing user to perform comparison of selected colors. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Kono, English and Tsunoda, as applied in rejection of claims 11-13 above, and in further view of Chen.
Regarding claim 14, Yu in view of Kono, English and Tsunoda discloses the apparatus of claim 12.
Yu in view of Kono, English and Tsunoda does not disclose in particular wherein the first object is a reagent dipstick, and the second object is reference color chart.
However, examiner submit that the technique of selecting objects for color comparison as disclosed by Yu in view of Kono, English, and Tsunoda may be applied to any color object user desires to compare.
Furthermore, it is known in the art that color of reagent dipstick may be compared with reference color chart to perform diagnosis, such as taught by Chen (fig. 3a, paragraphs 3-5, comparing color of reagent dipstick to reference color to perform diagnosis).
It would have been obvious to one of ordinary skill in the art at the time of filing to apply the technique of color comparison device as disclosed in Yu in view of Kono, English, and Tsunoda, into the reagent dipstick and reference color of Teco, to constitute wherein the first object is a reagent dipstick, and the second object is reference color chart, in order to achieve the predictable result of performing color analysis to perform diagnosis for patient. 

Claims 50 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Polwart as applied in claim 1 above, and in further view of Baker et al, U.S. Pat. App. Pub. US 20070058859 A1 (hereinafter Baker). 
	Regarding claim 50, Chen in view of Polwart discloses the method of claim 1.
Chen in view of Polwart does not disclose in particular wherein the first color sample is illuminated in lighting conditions different from lighting conditions of the plurality of color samples.
The concept of capturing a color of image from an unknown lighting condition and color correcting the color of image captured to a different lighting condition, however, is known in the art, such as taught by Baker, which discloses method of capturing image in a unknown lighting condition, capturing reference color in same unknown lighting condition, and calibrate the reference color alone with all other colors in image from unknown lighting condition to a previously captured reference color in known lighting condition, thereby to correct color from image captured under unknown condition to improve color accuracy (fig. 1-3A, paragraphs 4, 5, 20-43, detailed description of capturing image and a reference color set in unknown light condition, having previously determined color value of color in reference color set under a second known light condition, and applying transform function to correct color of captured image to a second known light condition. It is required that in order to correct from a first unknown lighting condition to a second known light condition that the color value of reference color set to be captured).
Chen in view of Polwart discloses a process of color matching color of reagent test sample to color on reference chart, wherein color accuracy is critical and both the color on reagent dipstick and color of reference chart may be captured under a second unknown lighting condition. Baker discloses a process of improving color accuracy by color correction of all colors in an image captured by having known reference color set from captured image in a second unknown lighting condition corrected to a known reference color set in a first known lighting condition previously captured. It would have been obvious to one of ordinary skill in the art at the time of filing, to incorporate the known concept of capturing a color of image from an unknown lighting condition and color correcting the color of image captured to a different lighting condition, such as disclosed by Baker, into the known process of Chen in view of Polwart, to capture reference chart under two different lighting conditions (known and unknown) and perform color calibration, in order to achieve the benefit of improved color accuracy, such that the color of reference chart including the claimed plurality of color samples is previously captured in a known lighting condition, the color of reference chart and reagent test sample is captured in a second unknown lighting condition, and color correction is performed by transform function applied to image captured, the result would have been predictable and would result in wherein the first color sample is illuminated in lighting conditions different from lighting conditions of the plurality of color samples, and the benefit of improved color accuracy would have been attained.

Regarding claim 52, Chen in view of Polwart and Baker discloses the method of claim 50, wherein the method further comprises using an inverse transform matrix to compare the first color sample against the plurality of color samples (see combination as made in rejection of claim 50, Baker utilize an inverse transform matrix to perform color correction, paragraph 53: “upon determining that the imaged reference color set 202 is a valid copy, color correction component 204 then estimates the color transformation, also referred to as a “transform function”, between the color space of imaged reference color set 202 and the control reference color set 203 to determine color correction function 210. In one embodiment of the present invention, a least-squares estimation is used to derive a color correction function F in the form of 3×4 matrix, that maps measured patch mean colors M (e.g., from one or more of color patches 301-324) from imaged reference color set 204 to corresponding control color values R in control reference color set 203. In other embodiments, the measured patch mean color values may be processed through an inverse-gamma function to remove the effects of device non-linear contrast adjustment. The matrix results in a transform function F a 3×3 color transformation matrix plus an additive per-color-component offset”).

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Polwart and Baker, as applied in claim 50 above, and in further view of Fujita et al., US 20160241782 A1 (hereinafter “Fujita”).
Regarding claim 51, Chen in view of Polwart discloses the method of claim 50, 
Chen in view of Polwart and Baker does not specifically disclose wherein the comparison is based on an illuminance value estimated using a camera.
It is well known however, during image acquisition of a camera, that illuminance condition of object being imaged is estimated using a camera, such as disclosed by Fujita, which discloses a camera (see abstract, paragraphs 1-2) comprising a luminance detection unit to estimate illuminance condition of object imaged and set proper exposure condition (paragraphs 44, 46).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of using camera estimate illuminance value of object being image, such as disclosed by Fujita, into the method of Chen in view of Polwart and Baker, such that exposure of object including test pad and reference samples are adjusted based on illuminance value detected by camera, to constitute wherein the comparison is based on an illuminance value estimated using a camera, the result would have been predictable and would enable proper exposure of image to be acquired during color comparison process. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PEIJIE SHEN/Examiner, Art Unit 2694   


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694